DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 10/14/2021, IDS filed 12/13/2022, and amendment filed 01/20/2022.

	Claims 1, 8, 14, 15, 18, 18, 22, 24-27, 29, 31-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on March 16, 2022.
The application has been amended as follows: 
Claim 1 has been amended to read as follow:
A cryopreserved cartilage product comprising a cryopreserved natural cartilage collagen matrix isolated from a subject, 
wherein the natural cartilage collagen matrix is partially digested prior to 
wherein the collagen matrix comprises a plurality of channels, 
wherein the collagen matrix contains viable cells embedded within the collagen matrix that are native to the collagen matrix and that were embedded in the collagen matrix when the collagen matrix was isolated from the subject, 
wherein at least 70% of the embedded cells native to the collagen matrix are viable in the cryopreserved cartilage product, 
wherein the collagen matrix retains the structural and functional properties of natural cartilage,
wherein digestion is limited to an amount that preserves the viability of embedded cells native to the collagen matrix and/or the structural and functional properties of the collagen matrix,
wherein the collagen matrix comprises a plurality of channels and
a radial, a transitional and a tangential layer, 
wherein the plurality of channels extend substantially perpendicularly to the radial, transitional or tangential layer, [[and]] 
wherein the plurality of channels extend entirely through the radial, transitional, and the tangential layer, and
wherein the partially digested collagen matrix retains interaction between the collagen matrix and the native cells. 

Reasons for Allowance

Claims 1, 8, 14, 15, 18, 18, 22, 24-27, 29, 31-36 are allowed.

The following is an examiner’s statement of reasons for allowance: the present claims require “partially digested natural cartilage collagen matrix”. The only cited reference that teach digested cartilage is Seyedin reference. However, Seyedin teaches complete digestion of the cartilage matrix so that the cartilage is digested till cells are freed from surrounding matrix, and undigested material is removed. The digestion taught by Seyedin completely disrupts the natural cartilage matrix to produce free chondrocytes. The recovered free chondrocytes are expanded in vitro in cell culture, and the cultured chondrocytes are further digested to ensure complete digestion. The ~80% viability of the chondrocytes taught by Seyedin refers to the viability of chondrocytes that have been freed of surrounding matrix and further cultured, while the instantly claimed  natural cartilage collagen matrix isolated from a subject and containing native viable cells is only partially digested and cryopreserved so that the digestion retains interaction between the collagen matrix and the native cells. The claimed cartilage product is digested only in an amount that preserves the viability of embedded cells native to the collagen matrix and the structural integrity of the collagen matrix, and comprises at least 70% native, not culturally expanded, viable cells endogenous to a natural cartilage sample having the structural and functional properties of natural cartilage. None of the other cited references teach “partially digested natural collagen cartilage matrix”, or “digestion performed in a manner that retains interaction between the collagen matrix and the native cells” as instantly claimed by claim 1. Therefore, the combination of the cited references does not teach the instantly claimed cartilage product.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./